Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Toffey et al. (US Publication Number: 2013/0332331 A1) and Mital et al. (US Publication Number: 2011/0191229 A1).  Toffey et al. teaches computer system and related methods configured to store and deliver, upon request, information related to asset-backed security pools, and execute transactions between one or more parties relating to the same. The system generally comprises a computer and a network interface that includes a data storage system in communication with the computer, the data storage system storing information relating to the securities, and account information related to at least one or more parties. The computer operative to provide information related to security pools to at least one of the parties, enable the at least one party to select one or more security pools for inclusion in a specified pool, provide aggregate pool data and information related to the selected specified pool to at least one other party, receive pricing information from at least one other party, and execute a trade for the asset-backed security pools in the specified pool. 
Mital et al. teaches a method and system for optimizing allocation of large block orders for a security for maximum fill rate and minimum information leakage. The invention includes a process by which a block order for a security is allocated to a number of suborders which are then submitted to various electronic trading destinations to be filled. This allocation process involves ranking the suborders on the basis of a quality measurement, calculating and assigned a liquidity expectation to each suborder, determining a maximum target execution rate for the security that will not result in market impact, assigning orders to a trade list beginning with the higher rank suborder until the sum of shares represented in the list is equal to the maximum target execution rate, allocating the suborders not assigned to the trade list, and submitting the suborders to the corresponding electronic trading destination.
Regarding claim 1, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of accessing a portal of an online trading service via an application program interface by the computer, the online trading service permitting a sale and a purchase of securities; selecting a certain number of securities from securities available at the online trading service create a first group of securities from a publicly traded index; discarding securities from the first group based on filter criteria to create a second group of securities, the filter criteria including a volatility of a security from the first group of securities that is outside a predefined range, a market value of a traded volume of a security from the first group of securities that is less than a volume threshold, and a unit price of a security from the first group of securities that exceed unit price threshold; categorizing the securities from the second group of securities to assign the securities to different industry sectors; 2Amendment of June 7, 2022 Response to non-final Office Action of March 25, 2022 Serial No. 16/857,191 Attorney Docket No.: P2977US02 grouping a predefined number of the categorized securities into a number n of security pools, such that each security in a same security pool is categorized to a same industry sector; and trading securities within the security pools by performing a security sale and/or a purchase via the portal of the online trading service during a trading period, such that a first quantity of a first security within a pool is sold and a second quantity of a second security within the pool is purchased when a trade trigger is met, the trade trigger being met when a ratio between a price of the first security and a price of the second security reaches a predefined threshold.
Regarding claim 9, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of c access a portal of an online trading service via an application program interface by the computer, the online trading service permitting a sale and a purchase of securities; 5Amendment of June 7, 2022 Response to non-final Office Action of March 25, 2022 Serial No. 16/857,191 Attorney Docket No.: P2977US02 select a certain number of securities from securities available at the online trading service to create a first group of securities from a publicly traded index; discard securities from the first group based on filter criteria to create a second group of securities, the filter criteria including a volatility of a security from the first group of securities that is outside a predefined range, a market value of a traded volume of a security from the first group of securities that is less than a volume threshold, and  a unit price of a security from the first group of securities that exceed unit price threshold; categorize the securities from the second group of securities to assign the securities to different industry sectors; group the categorized securities from the second group of securities into a set of security pools, each security in a same security pool assigned to a same category of securities; during a trading period, trade securities within the security pools by performing a security sale and/or a purchase via the portal of the online trading service, such that a first quantity of a first security within a pool is sold and a second quantity of a second security within the pool is purchased when a trade trigger is met, the trade trigger being met when a ratio between a price of the first security and a price of the second security reaches a predefined threshold; and reschedule the trade instead of trade the securities, when in the trading securities it is determined that the trade trigger has not been met for a predetermined amount of time
Regarding claim 17, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of accessing a portal of an online trading service via an application program interface by the computer, the online trading service permitting a sale and a purchase of securities; selecting a certain number of securities from securities available at the online trading service to create a first group of securities from a publicly traded index; discarding securities from the first group based on filter criteria to create a second group of securities, the filter criteria including a volatility of a security from the first group of securities that is outside a predefined range, 9Amendment of June 7, 2022 Response to non-final Office Action of March 25, 2022 Serial No. 16/857,191 Attorney Docket No.: P2977US02 a market value of a traded volume of a security from the first group of securities that is less than a volume threshold, and a unit price of a security from the first group of securities that exceed unit price threshold; categorizing the securities from the second group of securities to assign the securities to different industry sectors; grouping a predefined number of the categorized securities into a number n of security pools, such that each security in a same security pool is categorized to a same industry sector; trading securities within the security pools by performing a security sale and/or a purchase via the portal of the online trading service during a trading period, such that a first quantity of a first security within a pool is sold and a second quantity of a second security within the pool is purchased when a trade trigger is met, the trade trigger being met when a ratio between a price of the first security and a price of the second security reaches a predefined threshold; and rescheduling the trading instead of trading the securities, when in the trading the securities it is determined that the trade trigger has not been met for a predetermined amount of time.
The claims overcome the 101 rejection, because the instant invention is both a combination of technical elements directed to computer and electronic technology. While at some level abstract the ordered combination makes it significantly more than the idea itself. Further applicant specification makes it clear that this is an invention of technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697